Exhibit 10.1.12

EXECUTION VERSION

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT

AGREEMENT

This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) dated November 12, 2015, is by and among StoneMor GP LLC, a
Delaware limited liability company (the “General Partner”), StoneMor Partners
L.P., a Delaware limited partnership (the “Partnership”), StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), the
Subsidiaries of the Operating Company set forth on the signature pages hereto
(together with the Operating Company, each individually a “Borrower” and
collectively, the “Borrowers” and together with the General Partner and the
Partnership, each individually a “Credit Party” and collectively, the “Credit
Parties”), the Lenders party hereto, and Bank of America, N.A., a national
banking association, as Administrative Agent for the benefit of the Lenders (in
such capacity, the “Administrative Agent”), and as Swing Line Lender and L/C
Issuer.

BACKGROUND

A. Pursuant to that certain Fourth Amended and Restated Credit Agreement,
entered into on December 19, 2014, by and among the Credit Parties, the lenders
party thereto (the “Lenders”) and the Administrative Agent, as amended by that
certain First Amendment to Fourth Amended and Restated Credit Agreement, entered
into on July 10, 2015, by and among the Credit Parties, the Lenders and the
Administrative Agent (the “Credit Agreement”), the Lenders agreed, inter alia,
to extend to the Borrowers a revolving credit facility in the maximum aggregate
principal amount of One Hundred Eighty Million Dollars ($180,000,000).
Capitalized terms used, but not otherwise defined, herein shall have the
meanings given to them in the Credit Agreement.

B. The Borrowers have requested that the Lenders amend the Credit Agreement to
eliminate the aggregate principal amount limitation on the issuance of High
Yield Notes.

C. The Lenders party hereto are willing to agree to such amendment on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, at the request of the Credit Parties, and based on the
representations set forth below, the Lenders hereto agree as follows:

1. Amendment to Section 1.01. The following term set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Future High Yield Notes” means any senior unsecured notes issued after the
Closing Date, from time to time, pursuant to, and in accordance with a High
Yield Note Indenture, meeting each of the following requirements:
(a) [Intentionally Omitted]; (b) the terms of such notes are substantially
similar in all material respects to, or are more favorable to the Credit Parties
than, the High Yield Notes then outstanding (provided that (i) the scheduled
maturity date for any principal payment under such notes shall not be prior

 

1



--------------------------------------------------------------------------------

to June 1, 2021 and (ii) the interest rate payable on such notes shall be a
market rate for the issuance of such notes at the time issued); (c) no Default
or Event of Default has occurred and is continuing or would result from the
issuance of such notes; and (d) the Borrowers shall have delivered to the
Administrative Agent, not less than ten (10) Business Days prior to the date of
the issuance of such notes (or such shorter period as the Administrative Agent
may agree to in writing), a pro forma Compliance Certificate showing compliance,
on a Pro Forma Basis (for the related Calculation Period), with the covenants
set forth in Section 7.11 immediately after giving effect to the issuance of
such notes.

2. Amendment to Section 7.02(m). Subparagraph (m) of Section 7.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(m) Indebtedness evidenced by High Yield Notes.

3. Representations and Warranties.

(a) Each Credit Party hereby represents and warrants to the Administrative Agent
and the Lenders that, as to such Credit Party:

(i) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(ii) Power and Authority. (A) Such Credit Party has the power and authority
under the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment and any other
documents which the Administrative Agent requires such Credit Party to deliver
hereunder; and (B) all actions, corporate or otherwise, necessary or appropriate
for the due execution and full performance by such Credit Party of the Second
Amendment have been adopted and taken and, upon their execution, the Credit
Agreement, as amended by this Second Amendment will constitute the valid and
binding obligations of such Credit Party enforceable in accordance with their
respective terms, except as such enforcement may be limited by any Debtor Relief
Law from time to time in effect which affect the enforcement of creditors rights
in general and the availability of equitable remedies;

(iii) No Violation. The making and performance of this Second Amendment will not
(A) contravene, conflict with or result in a breach or default under any
applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (B) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan

 

2



--------------------------------------------------------------------------------

agreement, credit agreement or any other agreement or instrument to which any
Credit Party is a party or by which it or any of its property or assets are
bound or to which it may be subject or (C) contravene or violate any provision
of the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of limited liability company, limited
liability company agreement or equivalent organizational document, as the case
may be, any Credit Party;

(iv) No Default. Immediately after giving effect to this Second Amendment, no
Default or Event of Default has occurred and is continuing;

(v) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2014; and

(vi) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since December 19, 2014 (or such later date as
any such organizational documents were initially adopted), except as previously
disclosed to the Administrative Agent in writing, certified copies of which have
been previously provided to the Lenders.

4. No Waiver of Existing Defaults. To induce the Lenders to enter into this
Second Amendment, the Credit Parties acknowledge, agree, warrant, and represent
that nothing in this Second Amendment nor any communication between any Secured
Party, any Credit Party or any of their respective officers, agents, employees
or representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the representations and warranties set
forth in Section 3 proving to be false or incorrect in any material respect, or
(ii) any rights or remedies which any Secured Party has against any Credit Party
under the Credit Agreement or any other Credit Document and/or applicable law,
with respect to any such Default or Event of Default arising as a result of the
representations and warranties set forth in Section 3 proving to be false or
incorrect in any material respect.

5. Waiver of Claims. The Credit Parties hereby waive any and all defenses, set
offs and counterclaims which they, whether jointly or severally, may have or
claim to have against each of the Secured Parties as of the date hereof.

6. Conditions to Effectiveness of Amendment.

(a) This Second Amendment shall be effective upon the Administrative Agent’s
receipt of the following, each in form and substance reasonably satisfactory to
the Administrative Agent (the “Second Amendment Effective Date”):

(i) Second Amendment. This Second Amendment, duly executed by the Credit Parties
and Lenders constituting Required Lenders;

(ii) Other Fees and Expenses. Payment to the Administrative Agent, in
immediately available funds, of all amounts necessary to reimburse the
Administrative Agent for the reasonable fees and costs incurred by the
Administrative Agent in connection with the preparation and execution of this
Second Amendment and any other document provided for herein, including, without
limitation, all fees and costs incurred by the Administrative Agent’s attorneys;

 

3



--------------------------------------------------------------------------------

(iii) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Second Amendment, if any; and

(iv) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

7. No Waiver; Ratification. The execution, delivery and performance of this
Second Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement or any other Credit Document and the
agreements and documents executed in connection therewith or (b) constitute a
waiver of any provision thereof. Except as expressly modified hereby, all terms,
conditions and provisions of the Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed by
each of the Credit Parties. Nothing contained herein constitutes an agreement or
obligation by the Administrative Agent or the Lenders to grant any further
consent under the Credit Agreement or any of the other Credit Documents.

8. Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

10. Headings. The headings of the sections of this Second Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Second
Amendment.

11. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Second
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Second Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to Fourth Amended and Restated
Credit Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President Partnership: STONEMOR PARTNERS L.P.
By:   STONEMOR GP LLC  

its General Partner

By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President Operating Company: STONEMOR
OPERATING LLC By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President

 

 

  S-1   

Second Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Kingwood Memorial Park Association

KIRIS Subsidiary, Inc.

Kirk & Nice, Inc.

Kirk & Nice Suburban Chapel, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

 

By:  

/s/ Frank Milles

  Frank Milles, as Vice President of each of the above-named Credit Parties

 

 

  S-2   

Second Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery And Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Frank Milles

  Frank Milles, as Vice President of each of the above-named Credit Parties

 

 

  S-3   

Second Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Cornerstone Trust Management Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:  

/s/ Frank Milles

  Frank Milles, as Vice President of each of the above-named Credit Parties

 

 

  S-4   

Second Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Frank Milles

  Frank Milles, as Vice President of each of the above-named Credit Parties

 

 

  S-5   

Second Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Frank Milles

  Frank Milles, as Vice President of each of the above-named Credit Parties

Beth Israel Cemetery Association of Woodbridge, New Jersey

Bethel Cemetery Association

Clover Leaf Park Cemetery Association

Locustwood Cemetery Association

 

By:  

/s/ Frank Milles

  Frank Milles, as Vice President of each of the above-named Credit Parties

 

 

  S-6   

Second Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Gerund N. Gore

Name:   Gerund N. Gore Title:   Assistant Vice President

 

Administrative Agent’s Signature Page to Second Amendment to Fourth Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to Fourth Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Susan Schwartz

Name:   Susan Schwartz Title:   Vice President

 

Lender’s Signature Page to Second Amendment to Fourth Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Allison Sarolo

Name:   Allison Sarolo Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to Fourth Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Ellen Frank

Name:   Ellen Frank Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to Fourth Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

FOX CHASE BANK By:  

/s/ Paul A. Pyfer

Name:   Paul A. Pyfer Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to Fourth Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A. By:  

/s/ Scott G. Axelrod

Name:   Scott G. Axelrod Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to Fourth Amended and Restated
Credit Agreement